NUMBER 13-20-00562-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


    IN RE PORT ISABEL LOGISTICAL OFFSHORE TERMINAL, INC.


                       On Petition for Writ of Mandamus.


                                        ORDER

   Before Chief Justice Contreras and Justices Hinojosa and Perkes
                          Per Curiam Order

       Through this original proceeding, relator Port Isabel Logistical Offshore Terminal,

Inc. contends that the trial court has abused its discretion by entering “an order

inconsistent with a previously-affirmed judgment and not related to the singular issue for

which the case [was] remanded.” The Court requests that the real party in interest,

Subsea 7 Port Isabel, LLC, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
29th day of December, 2020.




                              2